                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO



MIDWAY LEASING, INC.,
a New Mexico corporation,

             Plaintiff,

v.                                                        CIV 18-0132 KBM/KK

WAGNER EQUIPMENT CO.,
a Colorado Corporation,

             Defendant.




      COURT’S FINDINGS OF FACT AND CONCLUSIONS OF LAW

      THIS MATTER came before the Court on a bench trial held December 3-4, 2018.

Attorneys Alan Wilson and Alexandra Jones appeared for Plaintiff Midway Leasing, Inc.

(“Midway”), and Attorneys Elizabeth Heaphy and Robert Muehlenweg appeared for

Defendant Wagner Equipment Company (“Wagner”). The Court has given due

consideration to the testimony received and the admitted exhibits and has reviewed the

transcript of the proceedings (Docs. 60 & 61), the proposed findings of fact and

conclusions of law submitted by the parties (Docs. 63 & 64), and relevant authorities.

Having further heard the arguments of counsel on February 20, 2019, the Court now

sets forth its Findings of Fact and Conclusions of Law.
                                   FINDINGS OF FACT

I. The Parties

       1. Plaintiff Midway is a New Mexico corporation, with its principal place of

business in Bernalillo County, New Mexico, and its sole owner and president is Mr. D.

McCall. Undisputed; McCall Testimony, Trial Transcript (“Trial Tr.”), Vol. I, 45:10-14.

       2. Midway owns, leases, finances and develops commercial real estate as well

as provides consulting services in all aspects of real estate development. McCall

Testimony, Trial Tr., Vol. I, 45:10-14.

       3. Defendant Wagner is a heavy equipment dealer based in Colorado that has

transacted business in New Mexico since 2002 when it purchased Rust Tractor, the

Caterpillar dealership then owned by Jack Rust. Wagner Testimony, Trial Tr., Vol. II,

398:22-399:13.

       4. Bruce Wagner has served as Wagner’s president and chief operating officer

for at least twelve years. Wagner Testimony, Trial Tr., Vol. II, 398:14-21.

II. Wagner Engages Midway’s Services for South Valley Project

   A. The Consulting Agreement

       5. The instant dispute involves the development of real estate located at Rio

Bravo Blvd NW and I-25 in the South Valley of Albuquerque in Bernalillo County.

Undisputed.

       6. For many years, Wagner has maintained its Albuquerque-area headquarters

at a facility on Osuna Road (4000 Osuna Road NE). Wagner Testimony, Trial Tr., Vol.

II, 399:14-16.




                                             2
       7. By 2015, Wagner had acquired the South Valley property on which it planned

to construct a new facility for conducting its Albuquerque-based operations. Wagner

Testimony, Trial Tr., Vol. II, 399:17-400:1.

       8. In the spring of 2015, Wagner was also building a new facility in Bloomfield,

New Mexico and two of its employees – Kevin Pomeroy and Chris Foster – were tied up

with the development of that project. Thus, Wagner needed outside assistance to get

the South Valley development project moving. Wagner Testimony, Trial Tr., Vol. II,

400:23-401:11.

       9. Bruce Wagner and McCall met in about 2010 when both were involved in

helping young people show livestock at various competitions, and they developed a

friendship. McCall Testimony, Trial Tr., Vol. I, 53:8-19; Wagner Testimony, Trial Tr., Vol.

II, 400:6-15.

       10. In early 2015, Bruce Wagner informally requested, and received, some

assistance from McCall with that South Valley development because McCall has

extensive experience in commercial real estate development and management. McCall

Testimony, Trial Tr., Vol. I, 54:2-55:18.

       11. In spring 2015, McCall insisted on a written contract with Midway setting forth

compensation if Defendant wanted McCall to continue to assist in those development

efforts, and a “Consulting Agreement” was executed in June 2015. McCall Testimony,

Trial Tr., Vol. I, 55:19-56:4; Exhibit S.

       12. Pursuant to the written Consulting Agreement, Midway’s compensation for

McCall’s development services was based on 1½% of the construction costs for the

South Valley project. Exhibit S.



                                               3
   B. Work on Getting the Industrial Revenue Bonds (IRBs)

       13. During the time it was considering buying the South Valley property, Wagner

employees discussed with Bernalillo County representatives, including Mayling Armijo,

the director of its Economic Development Department, economic incentives including

the potential availability of IRBs. Pomeroy Testimony, Trial Tr., Vol. II, 291:20-23;

292:20-293:12.

       14. The IRB program is designed to encourage and incentivize businesses to

undertake industrial projects in Bernalillo County. Businesses that build and equip

facilities under the auspices of the program can obtain certain benefits, including

property tax exemptions. No public financing was involved in Wagner’s South Valley

project. Perry Bendicksen Testimony, Trial Tr., Vol. I,181:25-182:10; McCall Testimony,

Trial Tr., Vol. I, 55:25-56:6.

       15. Wagner decided in about July 2015 that it should look more closely at

whether to apply to participate in the County’s IRB program, and Wagner employees

asked McCall to look into the IRB application process. Pomeroy Testimony, Trial Tr.,

Vol. II, 321:1-321:18; 332:6-24.

       16. McCall had previously worked on only one other IRB application involving

Moncor, but it was unsuccessful. Although he did not consider himself to be an expert

on IRBs in July 2015, he certainly was familiar at that time with such entitlements as

well as other discretionary programs and economic incentives. He also had negotiation

experience and regularly worked with County and State entities and elected officials in

the area of real estate development. McCall Testimony, Trial Tr., Vol. I, 135:20-136:9;

Trial TR., Vol. I, 45-48.



                                             4
       17. On July 28, 2015, McCall sent an email about IRBs to Kevin Pomeroy,

Wagner’s Facilities & Maintenance Manager. The email stated, in part:

       I have scheduled a meeting at 1:30 at Art De La Cruz County
       Commissioner's office [on July 29], if there is any way possible can you see
       if [Wagner’s CEO, Bruce Wagner] would consider going. I think this is a
       meeting where we can get on the table what they can offer for the IRB's
       such as property tax exemptions, gross receipts on construction and
       whatever else they may have available. This would be a great kickoff start.

McCall Testimony, Trial Tr., Vol. I, 141:16-25; Exhibit B.

       18. McCall arranged a July 29, 2015 “kickoff” meeting with Commissioner De La

Cruz and other County representatives at which Bruce Wagner, Kevin Pomeroy and

McCall also attended. Pomeroy Testimony, Trial Tr., Vol. II, 333:6-13; Wagner

Testimony, Trial Tr., Vol. II, 403:18-405:3.

       19. Until July 29, 2015, the day of the kickoff meeting, Wagner had assumed

McCall’s work on the IRB project would be included as part of Midway’s services under

the Consulting Agreement. On the day of the “kickoff” meeting, McCall informed Bruce

Wagner that he believed that the IRB services were outside the scope of Midway’s

Consulting Agreement with Wagner. Wagner Testimony, Trial Tr., Vol. II, 404:17-22;

Pomeroy Testimony, Trial Tr., Vol. II, 310:24-311:1.

       20. At that time, Bruce Wagner responded that he was unsure if the services

were outside the scope of the Consulting Agreement, that he would look into it and that

he would treat McCall fairly. There was no discussion of compensation methodology if

the IRB services be found to fall outside the scope of the Consulting Agreement.

Wagner Testimony, Trial Tr., Vol. II, 404:15-25.




                                               5
       21. The parties have since stipulated that the compensation that is owed to

Midway for the IRB work performed by McCall is separate, apart and distinct from the

written Consulting Agreement. Undisputed.

       22. There were no further discussions regarding compensation for work

performed by Midway in obtaining the IRBs until October 15, 2015. Undisputed.

       23. Wagner Equipment authorized McCall to represent Wagner in

communications with professional staff and elected officials of the County, with the

objective of obtaining the County’s approval of the IRBs for its proposed new

manufacturing facility. Pomeroy Testimony, Trial Tr., Vol. II, 293:25-294:17.

       24. Between late July 2015 and late October 2015, Midway performed services in

connection with Wagner’s IRB application on a part-time basis with McCall expending

somewhere between 65 and 80 hours in that endeavor. McCall Testimony, Trial Tr., Vol.

I, 148:4-11.

       25. Midway successfully addressed concerns raised by County Commissioner

Hart Stebbins as to the potential negative impact of the issuance of any IRBs on one of

Wagner’s competitors, John Deere Tractor. Pomeroy Testimony, Trial Tr., Vol. II,

295:12-296:9.

       26. Commissioner Debbie O’Malley expressed opposition towards the issuance

of IRBs and refused to meet with McCall, but she did not attend the Board of County

Commission meeting at which Wagner’s IRB application was considered. McCall

Testimony, Trial Tr., Vol. I, 65:21-9-66:1; 60:3-6.

       27. In fact, at the time Wagner had applied for the IRBs, some commissioners

expressed serious reservations about the entire IRB program which have since been



                                             6
addressed by the County’s adoption of additional procedures and policy changes.

Marcos Gonzales Testimony, Trial Tr., Vol. II, 463:21-464:18.

       28. McCall frequently engaged in discussions and negotiations with the Bernalillo

Economic Development staff including Director Mayling Garcia and then-Economic

Development Manager Marcos Gonzales. McCall Testimony, Trial Tr., Vol. I, 143:1-7;

Gonzales Testimony, Trial Tr., Vol. II, 450:25-451:17.

       29. After engaging in these negotiations, Midway and the Economic

Development staff arrived at certain terms for the issuance of Wagner’s IRBs including:

              a. increasing the percentage tax abatement of Wagner's taxes from the

usual 75-80 percent to 85 percent;

              b. abatement on gross receipts of 100 percent;

              c. abatement on equipment taxes of 90 percent;

              d. a maximum term of 30 years for the IRBs, although the County staff had

initially discussed setting the term at 20 or 25 years; and

              e. reducing payment of the County’s Administrative Fees down from

$100,000 to $50,000. McCall Testimony, Trial Tr., Vol. I, 58:1-59:5.

       30. Midway successfully negotiated a total waiver of the impact fee, resulting in a

savings of $205,000.00 to Wagner. However, obtaining a waiver of impact fees is a

process separate of the IRB program. McCall Testimony, Trial Tr., Vol. I, 59:9-21;

Gonzales Testimony, Trial Tr., Vol. II, 455:7-13; Bendicksen Testimony, Trial Tr., Vol. I,

191:3-11.

       31. At a regular meeting of the Bernalillo County Commission, on October 27,

2015, Wagner’s IRB application was unanimously approved 4-0 through the adoption of



                                             7
an ordinance. The Commission’s findings included that the IRBs were in the public

interest. No formal opposition to Wagner’s application was voiced during the meeting.

Gonzales Testimony, Trial Tr., Vol. II, 458:16-20; Wagner Exhibit M.

   C. At Issue – Compensation for McCall’s Work on the IRBs

         32. Midway admits that, at least prior to October 15, 2015, the parties had no

mutual agreement regarding what Midway would be paid for McCall’s IRB work. McCall

Testimony, Trial Tr., Vol. I, 68:10-68:13; 73:20-23.

         33. Prior to approval of the IRBs, Bruce Wagner had expressed reservations

about pursuing IRBs because they required Wagner to deed over the real property to

the County for the duration of the bonds. He was concerned this could violate certain

covenants Wagner had with its banks. Wagner Testimony, Trial Tr., Vol. II, 426:5-12;

Exhibit 15 (e-mail chain of October 14, 2015); Eldridge Testimony, Trial Tr., Vol. II,

433:23-434:16.

         34. Concerned that Wagner might abandon the IRB process, McCall flew to

Denver in order to be physically present at Wagner’s offices for an October 15, 2015

afternoon conference call with Bernalillo County representatives. Exhibit 15.

         35. Prior to McCall’s arrival, discussions with Wagner’s bond counsel, Perry

Bendicksen, alleviated Bruce Wagner’s concerns about the bank covenants. Eldridge

Testimony, Trial Tr., Vol. II, 434:12-21.

         36. After the conference call, McCall met with Bruce Wagner, Kevin Pomeroy

and Cody Eldridge at which time McCall immediately brought up how he should be

compensated for his work on the IRBs. Eldridge Testimony, Trial Tr., Vol. II, 427:20-

428:4.



                                              8
       37. McCall proposed a contingency fee as a methodology for payment which was

“flatly refused” by Defendant. Cody Eldridge Testimony, Trial Tr., Vol. II, 427:10-428:18,

430:1-12, 431:23-24.

       38. To the extent that Cody Eldridge explained the percentage methodology it

used for payment to tax consultants (i.e., a percentage of reduced tax burden after

successfully protesting a property’s evaluation), that explanation came at McCall’s

request and not as a proposal for calculating compensation to Midway. Cody Eldridge

Testimony, Trial Tr., Vol. II, 428:6-18, 431:25-432:7.

       39. Wagner made no counterproposal for calculating compensation to Midway for

McCall’s IRB work at the October 15, 2015 meeting although McCall pushed hard for a

resolution of the issue. By the end of the meeting, the parties were at an impasse.

Eldridge Testimony, Trial Tr., Vol. II, 429:23-430:8.

       40. McCall e-mailed the Wagner meeting participants the very next day –

October 16, 2015 – and made no reference whatsoever to any agreement regarding

compensation for the IRB work. Exhibit K; McCall Testimony, Trial Tr. Vol. I, 155:1-16.

       41. It was not until more than a year later – on December 13, 2016 – that McCall

asserted that Midway was entitled to payment for, among other things, its work on the

IRB application and indicated that McCall had accepted a proposal by Cody Eldridge,

Defendant’s executive vice-president, that Midway be paid “18% of all savings for

property tax reduction.” Exhibit 23 at 1.

       42. In that December 13, 2016 e-mail, McCall stated, “it is a good idea to

memorialize all of these agreements in writing, particularly the [IRB work compensation]




                                             9
on which will pay out as and when Wagner realizes its benefits each year over thirty

years.” Exhibit 23 at 2.

       43. By responsive e-mail dated December 21, 2016, Michael Quirk, on behalf of

Defendant Wagner, informed Midway that “there were no agreements, written or verbal,

reached between Wagner and you for compensation in [the IRB] process.” Exhibit 24.

       44. Nonetheless, Wagner offered in that e-mail to offset money it felt had been

overpaid (approximately $60,000) on the Consulting Agreement as full payment for

Midway’s IRB services. Exhibit 24.

       45. After this lawsuit was filed and Arbitrator Leslie C. Smith issued the

September 13, 2017 Arbitrator’s Award on the dispute regarding the Consulting

Agreement, Wagner submitted an unconditional $21,000.00 check “for payment of

Midway’s services in connection with the IRBs on Wagner’s new facility.” It has not been

cashed. Exhibits 26, Y; Wagner Testimony, Trial Tr., Vol. II, 411:10-12.

       46. The $21,000.00 amount was calculated by Wagner based upon the number

of actual hours (65-80) McCall testified at his deposition that he had spent working on

the IRBs for the South Valley project multiplied by what Wagner considers a fair hourly

rate when compared to the rate charged by its attorneys. Wagner Testimony, Trial Tr.,

Vol. II, 410:16-411:9; McCall Testimony, Trial Tr., Vol. I, 148:4-11.

       47. When working for third-parties, McCall has almost always worked on a flat-

fee or commission-fee basis; he has never worked on an hourly-fee basis. McCall

Testimony, Trial Tr., Vol. II, 52:8-15.

       48. Since his work for Wagner, McCall worked on a flat-fee basis when he

successfully sought IRBs for a partnership called One Central Associates, LLC for



                                            10
which he charged them $175,000.00. McCall Testimony, Trial Tr., Vol. I, 131:4-132:2;

Exhibit W at 10-11.

III. Credibility Findings

       49. Although McCall’s verified answers to interrogatories indicate that he was

paid $150,000.00 for his IRB work for One Central, LLC, Exhibit W at 4, his testimony at

trial that he was paid $175,000.00 for that work is more credible because he articulated

how that flat-fee amount was calculated (one half of one percent of the total bonds

sought - $35,000,000). McCall Testimony, Trial Tr., Vol. I, 134:7-135:19.

       50. Midway’s allegation that Wagner agreed to an 18% contingency fee is not

credible, for numerous reasons:

              a. McCall, as well as Wagner’s representatives, are all sophisticated

businessmen. McCall Testimony, Trial Tr., Vol. I, 45:7-16; Wagner Testimony, Trial. Tr.,

Vol. II, 398:17-21;

              b. by Midway’s own calculations, Wagner’s tax savings under the IRB for

the 30-year life of the bonds ($20,000,000) would have resulted in exorbitant

compensation of $3,600,000 to Midway. McCall Testimony, Trial Tr., Vol. I, 70:6-8;

              c. yet McCall informed Bruce Wagner at the beginning of the IRB project

that he was “willing to take a percentage fee” of Wagner’s tax savings” because he

didn’t want Wagner to fear that McCall would charge Wagner “some gigantic fee” for

Midway’s IRB work. McCall Testimony, Trial Tr., Vol. I, 152:12-15;

              d. it is not credible that the parties would have agreed to a fee

arrangement worth $3.6 million without requiring a written agreement;




                                            11
              e. the parties’ prior course of dealing indicates that if they had agreed to a

fee, this arrangement would have been reflected in writing;

              f. however, McCall’s email to Wagner dated October 16, 2015 contains no

mention of any fee agreement supposedly reached the previous day. Exhibit K;

              g. at the time Midway sought to negotiate its fee on October 15, 2015,

there was virtually no risk that the County would reject Wagner’s IRB application.

Midway never doubted that the County would offer the IRBs. McCall Testimony, Trial

Tr., Vol. I, 149:17-20;

              h. it is contrary to logic that Wagner would agree to pay Midway a

significant contingency fee, conditioned on the outcome of the County’s decision on the

IRBs, when the outcome was already virtually certain;

              i. when Wagner pays property tax consultants on a contingency fee, they

are based upon only one to three years’ worth of tax savings. Pomeroy Testimony, Trial

Tr., Vol. II, 362:1-20; Eldridge Testimony, Trial Tr., Vol. II, 428:9-16;

              j. prior to December 2016, there had been no effort by McCall to

memorialize in writing any mutual understanding regarding compensation that McCall

alleges was reached fourteen months earlier on October 15, 2015 at Wagner’s Aurora,

Colorado offices. Undisputed; and

              k. when McCall and Bruce Wagner discussed McCall’s provision of

development consulting services in early 2015, McCall advised Mr. Wagner, “if you want

me to go to work for you, I need a contract.” McCall proceeded to prepare the draft

Consulting Agreement for Wagner’s review. McCall Testimony, Trial Tr., Vol. I, 55:1-2;

155:9-16; Pomeroy Testimony, Trial Tr., Vol. II, 417:17-418:4.



                                              12
       51. At no time during the performance of Midway’s duties regarding the IRBs did

Wagner discuss or propose that it would pay Midway an hourly rate for the time

invested in the project by McCall. Undisputed.

IV. Plaintiff’s Allegations of Unclean Hands

       52. Wagner engages in more than 1,000 contracts each year. Wagner

Testimony, Trial Tr., Vol. II, 411:13-412:3. Plaintiff relies on three of these transactions

for the proposition that Defendant Wagner has a pattern and practice of accepting the

benefit of services of independent contractors, while offering agreements and

assurances about compensation, only to refuse to compensate such independent

contractors, claiming that there was no agreement memorializing the amount of

compensation, or that Wagner had the right to disregard the promise to compensate.

The Court makes the following findings as to those transactions.

       A. Dirt Removal Contract

       The written contract between Curtis Slade and Wagner, which McCall helped

prepare, allowed Mr. Slade to continue removing soil associated with remediation efforts

on the South Valley property. Exhibit Z; Pomeroy Testimony, Trial Tr., Vol. II, 284:25-

285:2; 323:22-323:25. By its terms, the contract was good for only 90 days, and the

“cease and desist” letter drafted by McCall for Wagner confirmed its expiration as of that

date. Exhibits Z, BB and CC. At no time did any Wagner employee call the Sheriff’s

Department to remove Mr. Slade from the South Valley property. Pomeroy Testimony,

Trial Tr., Vol. II, 325:8-9.

       B. Commission Involving Sale of Wagner’s Farmington Property




                                             13
       Wagner had entered into a listing agreement, providing that it would pay a real

estate broker a specified commission if its Farmington property was sold through a cash

sale. Exhibit AA; Sigmon Testimony, Trial Tr., Vol. I, 314:18-315:11. Because the

transaction presented by the broker instead required owner financing – a change that

carries greater risk – Wagner sought to reduce the commission rate for the broker.

Exhibits 27, AA; McCall Testimony, Trial Tr., Vol. I, 257:16-259:2; Pomeroy Testimony,

Trial Tr., 316:5-316:10. When the broker protested, Bruce Wagner – who was not aware

of the signed listing agreement – stated that Wagner would pay the original commission

rate. Exhibit 27; Pomeroy Testimony, Trial Tr., Vol. II, 316:17-21. The entire

disagreement was resolved in a single day. Exhibit 27.

       C. Sale of Wagner’s Facility and Land on Osuna Drive

       Wagner authorized and encouraged the Allen & Sigmon Brokerage Firm to

market its existing Osuna facility to prospective buyers, inducing that firm to devote

time, resources and expertise. Lance Sigmon Testimony, Trial Tr., Vol. I, 210-240.

There was no written listing agreement as to that property although the brokers had

requested one calling for a 6% commission which the brokers had incorporated into the

negotiated purchase price. Sigmon Testimony, Trial Tr., Vol. I, 218:18-219:24; 220:24-

222:14. Wagner wanted to reduce the commission payable to Allen & Sigmon from the

anticipated amount to 3% and engaged McCall to negotiate that reduction at

discussions on April 7, 2015, relating to the sale of the Osuna facility to Albuquerque

Public Schools (APS). Sigmon Testimony, Trial Tr., Vol. I, 227:13-228:4, 228:16-229:6;

Pomeroy Testimony, Trial Transcript, Vol. II, 384:14-25. Just two days after that




                                            14
meeting, Wagner further attempted to rescind the verbal commission agreement

completely. Exhibit 4.

        Wagner, relying on its position that the 3% commission deal was not in writing,

later sought to renegotiate and the parties agreed to a 2.25% commission for the sale of

the Osuna property to APS. Exhibit 28; Sigmon Testimony, Trial Tr., Vol. I, 237:13-

238:11. No commission has yet been paid to the brokers because the New Mexico

Board of Educational Finance does not allow lease-back arrangements which was an

original term of the agreement. Therefore, the parties reached an unusual solution to

defer closing on the Osuna property for five years with APS depositing $4 million in

earnest money, refundable for cause as defined in their agreement. Pomeroy

Testimony, Trial Tr., Vol. II, 385:1-386:20.

                                CONCLUSIONS OF LAW

       1. Jurisdiction over the parties and the subject matter are proper in this court.

Undisputed; Pretrial Order.

       2. Venue is appropriate in this court. Undisputed; Pretrial Order.

       3. In this diversity-based action, the Court must apply the substantive law of the

State of New Mexico. Erie Railroad Co. v. Tompkins, 304 U.S. 64, 78 (1938); Tucker v.

R.A. Hanson Co., 956 F.2d 215, 217 (10th Cir. 1992).

       4. Midway’s work towards obtaining a waiver of impact fees falls outside of the

IRB process and was within the scope of the Consulting Agreement which is not at

issue in this litigation since disputes regarding that agreement were resolved by

arbitration.




                                               15
      5. There was no meeting of the minds as to the compensation Midway should

receive for McCall’s work on obtaining the IRBs. The parties did not reach any

understanding regarding Midway’s compensation at the time its services commenced.

Then a bona fide dispute arose between the parties regarding the amount due.

      6. Moreover, the compensation arrangement sought by Midway would violate the

public policy of New Mexico. Even if the parties had reached a contingency agreement

for that work, Midway could not recover any damages for breach of such a contract as

sought in Count I. Enforcement of a contingency contract under the circumstances set

forth in this case would violate the public policy of the State of New Mexico. See

Memorandum Opinion and Order Granting Partial Summary Judgment (Doc. No. 52),

entered November 21, 2018.

      7. Midway’s remaining claims for unjust enrichment (Count II) and quantum

meruit (Count III) offer a way of providing compensation outside of a contract (e.g.,

when a contract has been found void, or where a purported contract is insufficiently

definite). See, e.g., Armijo v. Cebolleta Land Grant, 1987-NMSC-006, ¶ 10 (stating that

“although contracts may be voided solely because they are against public policy, the

claimant may still recover in quantum meruit”); Adm’rs of the Tulane Educ. Fund v.

Ipsen Pharma, S.A.S., 771 F. Supp. 2d 32, 41 (D.C. Cir. 2011) (stating that a “claim of

unjust enrichment is appropriate where an agreement is too indefinite to be enforced . . .

[or] where no contract is made because each of the parties had a materially different

understanding of the terms”) (citations and quotations omitted).

      8. Unjust enrichment and quantum meruit do not constitute distinct causes of

action. The New Mexico courts consider unjust enrichment and quantum meruit to be



                                            16
“essentially the same.” Hydro Conduit Corp. v. Kemble, 1990-NMSC-061, ¶ 21 (citation

and quotation omitted); see also Ontiveros Insulation Co., Inc. v. Sanchez, 2000-NMCA-

051, ¶ 11 (noting that “New Mexico has long recognized actions for unjust enrichment,

that is, in quantum meruit or assumpsit”); Credit Inst. v. Veterinary Nutrition Corp., 2003-

NMCA-10, ¶ 21 (noting that “[a] claim for restitution is . . . rooted in principles of quasi-

contract or quantum meruit, and its principal objective is to prevent unjust enrichment”).

       9. Here, Wagner has knowingly benefited from the performance of services by

Midway in negotiating and securing the IRB approvals.

       10. Wagner has therefore been unjustly enriched by retaining the benefit of

Midway’s services without providing compensation for the services performed.

       11. The remedy applicable to Midway’s claims for unjust enrichment and

quantum meruit is restitution.

       12. Midway contends that the proper method for calculating restitution looks to

the gain or benefit conferred on Wagner. Midway asserts that it is therefore entitled to

the present value of 18% of the tax savings to be realized by Wagner over the 30-year

life of the IRBs (calculated by Midway to be between $859,415.97 and $1,537,245.00).

The Court finds, however, that Midway’s proposed compensation model is an attempt to

sidestep the public policy of New Mexico through this reformulation. When there is a

conflict between “the policy against unjust enrichment, on the one hand, and the policy

that prohibits the underlying transaction, on the other . . . private claims based on unjust

enrichment yield to public policy objectives.” Restatements of the Law 3d, Restitution

and Unjust Enrichment, § 32 cmt. b (3rd 2011).




                                              17
       13. Midway is not entitled to a restitution award based on any percentage of

Wagner’s total tax savings under the IRBs or on a percentage of the savings Midway

allegedly obtained for Wagner over and above the typical IRB.

       14. A “‘benefit’ for purposes of an unjust enrichment claim . . . includ[es] the

advantage of being saved from an expense or loss.” Martin v. Comcast Cablevision

Corp. of Cal., LLC, 2014-NMCA-114, ¶¶ 13 (citation and quotation omitted). Here, the

advantage that Midway conferred on Wagner can best be measured by considering the

expense Wagner avoided by not being required to hire another consultant to perform

services in connection with the IRB application. “[T]he market value of [a] benefit” is a

recognized method for calculating restitution. Restatements of the Law 3d, Restitution

and Unjust Enrichment, § 49 (3rd 2011). A party seeking restitution is entitled to the

reasonable value of the services provided or the increased value to the other party from

those services, whichever is smaller. See Cano v. Lovato, 1986-NMCA-043, ¶¶ 63-64.

       15. Wagner’s proposal of using an hourly rate charged by an attorney to

calculate the fair market value of McCall’s services does not take into account his

experience in real estate development, negotiations and past dealings with Bernalillo

County Commissioners and other representatives.

       16. The only evidence before this Court as to the market value of providing,

among other things, negotiation services associated with an IRB application by a

development consultant with the knowledge, experience and familiarity with the

decisionmakers as that of McCall is the flat fee paid for such services by One Central,

LLC to McCall.




                                             18
       17. Although McCall spent less time on the One Central project (approximately

20 hours) and the fee was calculated as a percentage of the face amount of the bonds

for that project, the same negotiating and lobbying efforts were involved and a non-

contingent flat fee of $175,000 applied. A flat fee method of payment is necessarily

independent of the number of hours it takes to fully perform the tasks to complete the

goal – in this case, approval and issuance of IRBs.

       18. Therefore, Plaintiff is entitled to $175,000.00 as restitution as compensation

for McCall’s IRB work on Wagner’s South Valley project.

       19. The Court finds no bad faith by Wagner in association with the sale of the

Farmington property or termination of the Slade soil removal contract at the expiration of

ninety days as was contemplated. The Court finds Wagner’s conduct in seeking to

renegotiate the brokers’ orally agreed upon commission as to the sale of the Osuna

property to be troubling, but insufficient to support the finding of a bad faith pattern and

practice of repudiating contractual obligations. Thus, to the extent punitive damages

might be available on an unjust enrichment claim, they are not warranted in this case.

       20. Final judgment will be entered for Plaintiff Midway Leasing, Inc. and against

Defendant Wagner Equipment Co. in the sum of $175,000.00.




                                    ______________________________________
                                    UNITED STATES MAGISTRATE JUDGE
                                    Presiding by Consent




                                             19
